AINA DUMLAO AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made this 8th day of
March, 2011, between SupportSave Solutions, Inc., a Nevada corporation, (the
“Company”) and Aina Dumlao (“Employee”).

 

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on November 1st, 2010 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

 

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

 

A.    Paragraph 2.01(a)(ii) of the Employment Agreement is deleted and now reads
as follows:

 

Serve as Chief Executive Officer and Treasurer of the Company, reporting
directly to the Company’s Board of Directors (the “Board”); and

 

B.     In all other respects, the remaining terms, covenants, conditions and
provisions of the Employment Agreement shall continue in full force and effect
to the extent provided in the Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



SUPPORTSAVE SOLUTIONS, INC. EMPLOYEE:    

/s/ Chris Johns

By: Chris Johns

Its: President

/s/ Aina Dumalo

Aina Dumlao



 